August 28, 2009


Mr. Kevin D. Jewell
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, TX 77002
Ms. Heidi Lee Widell
P.O. Box 13427
San Antonio, TX 78213

RE:   Case Number:  06-0948
      Court of Appeals Number:  01-05-01157-CV
      Trial Court Number:  2005-26544

Style:      CITY OF PASADENA, TEXAS
      v.
      RICHARD SMITH

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |
|   |Mr. Marcus L. Dobbs    |
|   |Ms. Evelyn Waithira    |
|   |Njuguna                |
|   |Mr. James C. Ho        |
|   |Mr. B. Craig Deats     |